Consulting Agreement


THIS CONSULTING AGREEMENT (the “Agreement”) is made this 4th day of April, 2011
(the “Effective Date”) by and between SUN RIVER ENERGY, INC., a Colorado
corporation (the “Company”), with its principal place of business at 5950
Berkshire Lane, Suite 1650, Dallas, Texas 75225 and MBN CONSULTING, LLC, a
Florida limited liability company (“Consultant”), with its principal offices at
7865 Amethyst Lake Pt., Lake Worth, Florida 33467.






Whereas the Company is exploring methods to monetize its Colfax County, New
Mexico hard rock mineral properties (the “Business”) and is desirous of
obtaining from the Consultant financial services on the basis hereinafter
provided;


And Whereas the Consultant is qualified in the financial services and mining
industry to obtain the data and is prepared to provide the services specified
herein to theCompany;


Witnesseth that in consideration of the covenants, agreements and warranties
herein set forth and for other good and valuable consideration, the parties
hereto respectively covenant and agree as follows:


1.                      Services to be provided by the Consultant.


(a)  
The Consultant will provide financial services (the “Services”) to the Company
upon the various terms and conditions hereinafter set forth and as may be
directed from time to time by (i) the Chief Operating Officer (the “COO”);
and/or (ii) the Chief Executive Officer (the “CEO”) of the Company, and in
connection therewith the Consultant agrees to report directly to the COO and/or
the CEO

(b)  
 The Consultant agrees to provide the Services primarily for the Company’s
Colfax County, New Mexico property.



        

2.                      Term.  The term of this Agreement is one (1) year and
shall commence on April 4, 2011 (“Effective Date”) and end on April 4, 2012
(“Expiration Date”) unless terminated earlier in accordance with paragraph 4
below.  However, the term of this Agreement, as it relates to Section 5
regarding Confidential Information, shall be for a period of three (3) years
from the Effective Date of this Agreement.
 
 
3.                      Compensation. The Consultant shall be compensated for
its services under this Agreement on the following basis:


(a)           The Consultant shall be paid a consulting fee of One Hundred
Thousand Dollars ($100,000.00)      (the “Fee”) payable upon execution of this
Agreement.
(b)           Upon commencement of the Services, and within 2 weeks of execution
of this Agreement, the Company shall issue to the Consultant a warrant to
purchase 50,000 shares of the Company’s common stock at an exercise price of
$5.00 .  The warrant referred to in this subparagraph shall have a term of
thirty six months (36 months).With respect to the warrant referred to in
subparagraph (b) herein, among other thingsthe warrant will be subject to any
statutory hold period imposed by the applicable securities regulatory
authorities; and




 
 

--------------------------------------------------------------------------------

 


(d)           The Consultant shall be reimbursed for reasonable travel expenses
incurred in performing its obligations under this Agreement which shall be
supported by written invoices, expense reports, vouchers or other evidences of
payment.  All expenses must first be approved by the Company






4.                      Termination. The Term of this Agreement shall commence
on the Effective Date as set forth above and on end on the first anniversary of
the Effective Date (the “Expiration Date”).  Either party may terminate this
Agreement in the event that the other party fails to perform any of its material
obligations under this Agreement, or defaults in any of its material obligations
under this Agreement, and such failure or default continues uncured for a period
of thirty (30) days following written notice from the non-defaulting party.


5.                      Confidential Information.


(a)           In connection with the performance of the Advisory Services
contemplated by this Agreement, the Company may provide the Consultant with
access to Confidential Information (as hereinafter defined) of the
Company.  Confidential Information includes information communicated orally, in
writing, by electronic or magnetic media, by visual observation, or by other
means, and may be marked confidential or proprietary, or bear a marking of like
import, or which the Company states to be confidential or proprietary, or which
would logically be considered confidential or proprietary under circumstances of
its disclosure known toConsultant.


(b)           Consultant acknowledges and understands that (i) Confidential
Information provides the Company with a competitive advantage (or that could be
used to the disadvantage of the Company by a competitor), (ii) the Company has a
continuing interest in maintaining the confidentiality of Confidential
Information and (iii) the Company has a compelling business interest in
preventing unfair competition stemming from the use or disclosure of
Confidential Information.  Moreover, Consultant acknowledges that customers of
the Company entrust the Company with responsibility for acquiring knowledge
relating to aspects of their customers’ businesses, with the expectation that
the Company will hold all such knowledge, including in some cases the fact that
they are doing business with the Company, and the specific transactions in which
they are engaged, in the strictest confidence (the “Customer Confidences”).
 
 
 
 

--------------------------------------------------------------------------------

 


(c)           For purposes hereof, “Confidential Information” includes, but is
not limited to information pertaining to business plans, joint venture
agreements, licensing agreements, financial information, contracts, customers,
Customer Confidences, employees, products, trade secrets, specifications,
designs, plans, drawings, software, data, prototypes, processes, methods,
research, development or other information relating to the business activities
and operations of the Company, including, but not limited to, information
(whether geological, geophysical, economic, or financial and whether in the form
of maps, charts, logs, seismographs, interpretations, calculations, summaries,
opinions or other written or charted means) which is related, directly or
indirectly, to any oil and gas or mineral interests or prospective interests
located in the County of Colfax, New Mexico, the County of Tom Green, Texas or
in East Texas (the “Geographical Areas”) or to the exploration potential of the
Geographical Areas, and which are now or hereafter disclosed by or on behalf of
the Company to Consultant.  .


(d)           Consultant agrees to keep Confidential Information confidential
and, except as authorized by the Company, in writing, Consultant shall not,
directly or indirectly, use Confidential Information for any reason except to
perform its obligations under this Agreement.  No rights or licenses to
trademarks, inventions, copyrights, patents or any other intellectual property
rights are implied or granted under this Agreement or by the conveying of
Confidential Information toConsultant.  Consultant also agrees not to purchase
or acquire in any manner, directly or indirectly, any oil or gas ownership,
leasehold, royalty or other interest within the Geographical Areas unless
otherwise agreed to in writing by the Company.


(e)           Consultant shall restrict disclosure of Confidential Information
to its own employees with a “need to know” (i.e., employees that require the
Confidential Information to perform their responsibilities in connection with
this Agreement) and not disclose it to any other person or entity without the
prior written consent of the Company.  Consultant shall use Confidential
Information only for purposes of performing under this Agreement, and shall
advise those employees who access the Confidential Information of their
obligations with respect thereto.  Further, Consultant shall copy Confidential
Information only as necessary, and ensure that all confidentiality notices are
reproduced in full on such copies.


(f)           The restrictions in subsection (d) of this Section shall not apply
to any Confidential Information if Consultant can demonstrate that the
Confidential Information: (i) is or becomes available to the public through no
breach of this Agreement; (ii) was previously known by Consultant without any
obligation to hold it in confidence; (iii) is received from a third party free
to disclose such information without restriction; (v) is approved for release by
written authorization of the Company; (vi) is required by law or regulation to
be disclosed, but only to the extent and for the purposes of such required
disclosure; or (vii) is disclosed in response to a valid order of a court or
lawful request of a governmental agency, but only to the extent of and for the
purposes of such order or request, provided that Consultant notifies the Company
of the order or request ten days prior to disclosure and permits the Company to
seek an appropriate protective order.
 
 
 
 

--------------------------------------------------------------------------------

 


 
6.           Remedies for Breach by Consultant.   Consultant agrees that if this
Agreement is breached by Consultant the remedy at law may be inadequate and
therefore an injunction, specific performance or other forms of equitable relief
or money damages or any combination thereof shall be available.  To this extent,
Consultant agrees any injunctive relief sought by the Company will be available
without notice or hearing with no bond being required in either a state or
federal district court located in Dallas County, Texas or in the county and/or
state of the Prospect with venue solely at the discretion of the Company. (In
the event a bond is required, Consultant agrees such bond will not exceed
$1,000.)  In addition, Consultant expressly waives any defense of
limitations.  All rights, powers and remedies provided for herein are
cumulative, and not exclusive, of any and all rights, powers and remedies at law
or in equity as may now or hereafter exist.  The Company shall be entitled to
recover the cost and expenses incurred in enforcing this Agreement including any
attorney’s fees.


7.                      Governing Law. This Agreement shall become valid when
executed and accepted by Company. The parties agree that it shall be deemed made
and entered into in the State of Texas and shall be governed and construed under
and in accordance with the laws of the State ofTexas. Anything in this Agreement
to the contrary notwithstanding, Consultant shall conduct its business in a
lawful manner and faithfully comply with applicable laws or regulations of the
state, city or other political subdivision in which Consultant is located.



8.                      Entire Agreement. This Agreement contains all of the
understandings and agreements of the parties with respect to the subject matter
discussed herein.  All prior agreements, whether written or oral, are merged
herein and shall be of no force or effect.


9.                      Severability. The invalidity, illegality or
unenforceability of any provision or provisions of this Agreement will not
affect any other provision of this Agreement, which will remain in full force
and effect, nor will the invalidity, illegality or unenforceability of a portion
of any provision of this Agreement affect the balance of such provision.  In the
event that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.


10.                      Waiver.                      Unless agreed in writing,
the failure of either party, at any time, to require performance by the other of
any provisions hereunder shall not affect its right thereafter to enforce the
same, nor shall a waiver by either party of any breach of any provision hereof
be taken or held to be a waiver of any other preceding or succeeding breach of
any term or provision of this Agreement. No extension of time for the
performance of any obligation or act shall be deemed to be an extension of time
for the performance of any other obligation or act hereunder.



11.                      Notices.  All notices, demands or other communications
given hereunder shall be in writing and shall be deemed to have been duly given
on the day when delivered in person or transmitted by confirmed facsimile
transmission or on the third calendar day after being mailed by United States
registered or certified mail, return receipt requested, postage prepaid, to the
addresses hereinabove first mentioned or to such other address as any party
hereto shall designate to the other for such purpose in the manner herein set
forth.






 
 

--------------------------------------------------------------------------------

 


12.                      Assignment of Agreement. The rights of the Consultant
hereunder are not assignable or otherwise transferable by the Consultant.




13.                      Construction and Enforcement. This Agreement shall be
construed in accordance with the laws of the State ofTexas, without an
application of the principles of conflicts of laws.  Any suit, action or
proceeding with respect to this Agreement shall be brought in the state or
federal courts located in Dallas County in the State of Texas.  The parties
hereto hereby accept the exclusive jurisdiction and venue of those courts for
the purpose of any such suit, action or proceeding.  The parties hereto hereby
irrevocably waive, to the fullest extent permitted by law, any objection that
any of them may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement or any judgment
entered by any court in respect thereof brought in Dallas County, Texas, and
hereby further irrevocably waive any claim that any suit, action or proceeding
brought in Dallas County, Texas has been brought in an inconvenient form.


14.                      Binding Nature, No Third Party Beneficiary.  The terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of the parties, and their respective successors and assigns.


15.                      Counterparts. This Agreement may be executed in any
number of counterparts, including facsimile signatures which shall be deemed as
original signatures.  All executed counterparts shall constitute one agreement,
notwithstanding that all signatories are not signatories to the original or the
same counterpart.














 
 

--------------------------------------------------------------------------------

 








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


THE COMPANY


SUN RIVER ENERGY, INC.






By:           /s/Donal R. Schmidt,
Jr.                                                      
      Donal R. Schmidt, Jr., President




MBN CONSULTING, LLC






By:           /Steven
Sanders                                                      
      Steven Sanders Managing Member






 
 

--------------------------------------------------------------------------------

 